Citation Nr: 0306259	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritic changes of the right knee, prior 
to January 24, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected arthralgia of the right knee, effective 
August 1, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis of the right ankle, prior to 
January 24, 1997.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected arthritis of the right ankle, effective 
August 1, 1997.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for ratings in excess of 10 percent for his service-
connected right knee and right ankle disabilities.  In a 
February 25, 1999 decision, the Board denied an evaluation in 
excess of 10 percent for each disability. 

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2000 joint motion, the 
parties (the appellant and the VA Secretary) requested that 
the Court vacate the Board decision and remand the case.  By 
a June 29, 2000 order, the Court granted the joint motion.  
The case was subsequently returned to the Board.  In April 
2001, the Board remanded the case to the RO for additional 
development.  Thereafter, a September 2002 rating decision 
assigned the veteran a 20 percent evaluation for his right 
ankle disability and a 20 percent evaluation for his right 
knee disability.  The effective date for each increase was 
August 1, 1997.  The Board observes that an October 1997 
rating decision assigned a temporary total disability 
evaluations under 38 C.F.R. § 4.30 for the veteran's right 
ankle and right knee disabilities, effective from January 24, 
1997, to August 1, 1997.  The case is before the Board for 
final appellate review.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence demonstrates that the veteran's 
arthritic changes of the right knee was manifested by painful 
but noncompensable limitation of motion prior to January 24, 
1997. 

3.  The medical evidence shows that the veteran's right knee 
disability was  manifested by slight recurrent instability 
prior to January 24, 1997; the preponderance of the evidence 
is against a finding of more than slight instability, any 
subluxation, or frequent episodes of locking, pain and 
effusion into the joint prior to that date.

4.  From August 1, 1997, the medical evidence shows that the 
veteran's right knee disability was manifested by arthritis 
with painful noncompensable limitation of motion and no more 
than slight instability; it has not been productive of 
subluxation or frequent episodes of locking, pain and 
effusion into the joint.

5.  The medical evidence of record demonstrates that for the 
period prior to January 24, 1997, the veteran's arthritis of 
the right ankle did not result in more than moderate 
limitation of motion.

6.  The medical evidence of record demonstrates that for the 
period beginning August 1, 1997, the veteran's arthritis of 
the right ankle has been manifested by marked limitation of 
motion but not ankylosis of the joint.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent rating 
for slight instability of the right knee, prior to January 
24, 1997, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257, 5258 (2002). 

2.  The schedular criteria for a rating in excess of 10 
percent for arthritic changes of the right knee, and to a 
rating in excess of 10 percent for instability of the right 
knee, prior to January 24, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2002).

3.  The schedular criteria for a rating in excess of 20 
percent for arthritic changes of the right knee, from August 
1, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 
5261 (2002).

4.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected arthritis of the right ankle, 
prior to January 24, 1997, and to a rating in excess of 20 
percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO obtained medical records from the 
Social Security Administration which were duplicative of 
evidence already of record.  The RO advised the claimant of 
the VCAA, VA's enhanced duty to assist and notify, and the 
evidence necessary to substantiate his claims (including 
evidence identified in the Board's April 2001 remand) by a 
June 2001 letter.  A September 2002 Supplemental Statement of 
the Case (SSOC) also informed the veteran of the VCAA, VA's 
enhanced duty to assist and notify, and the evidence 
necessary to substantiate his claims.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claim.  
The Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As further discussed below, the Board also finds that the 
VCAA does not require additional medical development in this 
case because the record currently before it contains 
sufficient medical evidence to make a decision, including the 
report of a March 2002 VA examination.  38 U.S.C. § 5103A; 
Charles v. Principi, 16 Vet. App. 370 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

Factual Background

In correspondence to VA, the veteran has stated that his 
right knee and right ankle disabilities are not properly 
evaluated by the current 20 percent evaluations.  In 
addition, he specifically asserts that his right knee 
disability also warrants a 20 percent evaluation prior to 
August 1, 1997.  

The record before the Board contains the veteran's service 
medical records and post-service medical records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

A VA examination report, dated in October 1994, is remarkable 
for diagnoses that include mild degenerative arthritis of 
both knees with calcification of the menisci secondary to 
trauma and mild joint effusion.  It also provides a diagnosis 
of minimal degenerative arthritis of the ankles with some 
laxity of the right ankle ligaments.  VA outpatient reports, 
dated in 1996, show treatment for complaints of right ankle 
pain and weakness.

A private medical statement from the veteran's osteopath, 
dated in July 1996, states that the veteran has constant pain 
and restricted motion in his right knee with deformities that 
cause limited function and instability.  The claims file 
contains two letters from a private medical doctor, Dr. B., 
dated in July and October of 1996, which state that 
radiographic examination revealed a disrupted tibio-talar 
joint with supination and malposition of the talus within the 
tibial mortise, and that an arthrodesis was recommended.

A VA examination report, dated in January 1997, shows that 
the veteran reported daily right ankle pain that caused him 
to stumble, and caused locking.  The relevant diagnosis noted 
multiple sprain injuries, right ankle, with residual 
ligamental laxity with severe pain, intermittent locking 
secondary to post-traumatic degenerative arthritis with 
probable residual loose bodies and fragments causing 
catching, chronically symptomatic.

Private records, dated in January 1997, show that the veteran 
underwent a Brostrum ankle reconstruction with calcaneal 
tuberosity osteotomy, placement of a threaded screw and 
reattachment of the calcaneal fibular ligament.  The 
calcaneal fibular and talofibular ligaments were noted to be 
completely absent or detached.  On examination, the veteran 
walked with a cane.  The right ankle had dorsiflexion from 0 
to 10 degrees, and plantar flexion from 0 to 30 degrees.  Two 
well-healed scars were noted near the fibula, which were 
without keloid or hypertrophy.  In the diagnosis, the veteran 
was noted to have fairly constant considerable pain.  
Radiographic examination of the right ankle show that his 
bones were osteoporotic with degenerative changes and spur 
formation at the medial malleolus.  There was also joint 
space narrowing.  On the same date in January, 1997, the 
veteran also underwent a right partial lateral meniscectomy 
and chondroplasty.

In a February 1997 letter, Dr. B. states that the veteran had 
recently undergone a right knee arthroscopy and arthroscopic 
surgery for treatment of degenerative arthritis and 
chondrocalcinosis.  He noted that at the time of surgery the 
right knee showed disruption of the menisci with a large 
amount of loose fragmented debris- type chondral tissue which 
was removed along with calcium deposits.  He stated that 
intermittent discomfort was expected which may require 
further intervention.

Progress reports from Dr. B, dated between 1994 and 1997, 
include a report dated in February 1997 which shows that the 
veteran had full range of motion in his knee, and that he 
reported that he felt better with respect to his knee than he 
had in the previous 10 to 15 years.  In February and March of 
1997 the veteran's ankle was noted to be stable and healing 
well.  He was treated for right knee symptoms in April 1997, 
at which time Dr. B. noted that he was ambulating well, 
although there was some crepitus in the knee.  In April 1997, 
the veteran was attending physical therapy and he complained 
of pain.  The ankle was described as "very stable."  Hindfoot 
position was noted to be to neutral, and gait was an 
exaggerated limp.  He was placed on increased physical 
therapy.  He was subsequently noted to be doing better, with 
better ambulation.  It was stated that the veteran's "ankle 
is stable as a rock."  He was considered to be making slow 
but steady progress.  Right ankle arthritis was noted.  In 
June 1997, the veteran reported that he thought his gait was 
improving.  Stability was termed "excellent," and ankle 
motion was termed "good" and the veteran was able to walk.  
There was crepitation and pain at the medial joint line.  

A December 1997 VA examination report shows that the veteran 
complained of pain, instability and weakness in his right 
knee.  He had morning stiffness with otherwise constant 
symptoms.  He also reported that he used a cane in his house 
and that he used a wheelchair when he went out.  The examiner 
indicated that there were no episodes of recurrent 
subluxation or dislocation.  On examination, the right knee 
had pain on motion, with pain, fatigue and lack of endurance 
most of the time.  The knee had extension to 0 degrees and 
flexion to 90 degrees, with crepitation.  There was no edema, 
effusion, redness, heat, ankylosis, leg shortening or 
abnormal movement or instability.  There was tenderness.  
Stability was termed "good," with intact collateral 
ligaments.  The relevant aspect of the diagnosis noted 
advanced chondrocalcinosis and degenerative changes in the 
right knee.  The examiner also noted that the veteran's 
obesity (309 pounds) had "a significant impact" on his knee.  
An accompanying radiographic examination report contains an 
impression of extensive degenerative changes with 
chondrocalcinosis.

The veteran was provided a VA examination in March 2002.  The 
examiner noted having reviewed the remand as well as the 
claim file.  The veteran said that he had difficulty walking 
and could not go downstairs but was able to go upstairs.  In 
the morning he was stiff and took aspirin medication with 
marginal help.  He took no other arthritic medications.  He 
was able to move from room to room and take care of himself.  
On physical examination, the veteran walked with a limp 
favoring the right leg and he tended to keep his right knee 
somewhat extended.  Equilibrium was satisfactory and he could 
not squat.  Right knee alignment was straight, with minimal 
swelling and normal temperature around the knee joint.  The 
skin felt normal without any color changes or edema.  He 
complained of pain over the patella.  Patella position was 
normal and mild crepitation was felt on movement.  Active 
movement was from zero to 70 degrees with complaint of pain 
of a moderate degree.  Passively, range of motion was from 
zero to 90 degrees with complaint of more than moderate pain.  
Ligaments were stable, quadriceps strength was adequate and 
power against resistance was strong.  

Physical examination of the right ankle revealed that it was 
normally aligned, with minimal swelling around.  There was a 
surgical scar that felt normal and without tenderness.  There 
were no skin changes.  The veteran complained of pain around 
the ankle on movement, of moderate degree.  Active range of 
motion was extension of zero degrees, flexion to 10 degrees, 
and inversion and eversion of zero degrees.  He complained of 
pain during motion.  Passively, extension was to 10 degrees, 
flexion was to 25 degrees, inversion was to 10 degrees and 
eversion was to 5 degrees with complaint of moderate pain.  
Ankle pulse was palpable and power against resistance was 
satisfactory with complaint of pain.  

Radiographic examination of the right knee showed arthritic 
changes involving the medial compartment, and minor changes 
in the patellofemoral compartment.  Radiographic examination 
of the right ankle showed status post surgery with metallic 
screw in the calcaneum and mild arthritic changes of the 
ankle.  CT scans showed osteoarthritic changes of the ankle 
joint.  

The diagnosis was history of recurrent injury to the right 
ankle treated conservatively while in the military; gradually 
increasing symptomatology, ending up having reconstruction 
surgery on the ankle around 1996 or 1997.  Also, there was a 
subjective complaint of pain and difficulty walking involving 
the right knee.  There was no history of any injury to the 
right knee.  There was a history of arthroscopic surgery on 
the right knee in 1996.  Currently, there was some 
degenerative changes in the right knee mostly involving the 
medial compartment and mild changes in the patellofemoral 
area.  The right ankle revealed status post surgery involving 
the calcaneum and there was evidence of mild arthritic 
changes in the ankle.  

The examiner stated that there was functional impairment of 
the right knee and right ankle both as a result of pain and 
limitation of motion.  There was no evidence during the 
examination of any weakened movement, excess fatigability or 
incoordination.  It was not possible to give any opinion 
about the condition of the joints during prolonged use.  The 
examiner reiterated that there was no evidence of 
instability, weakness or decreased strength during the 
examination.  The examiner was unable to provide any opinion 
as to the degree of disability during routine activities as 
he or she was not present to observe the veteran's 
disabilities.  According to the veteran's own statements, he 
had difficulty going down stairs but walking upstairs did not 
produce symptoms.  

The examiner stated that there were objective manifestations 
of functional impairment of the right ankle and right knee 
due to limitation of motion as well as degenerative changes.  
The examiner opined that the severity of the pain was minimal 
to moderate.  The examiner stated that it was more than 
likely that because of the impairment and disability, the 
veteran was impaired in executing skilled movements smoothly 
affecting his right knee and right ankle.  The examiner was 
unable to give any opinion on the severity of incoordination 
and the effect that it would have on the veteran's ability to 
function in every day activities.  It was not possible to 
report any additional limitation of motion of the affected 
joints during any flare-up of pain, weakened movement, excess 
fatigability or incoordination as it was not possible to 
observe those conditions.  Based on the conclusions made, it 
was not possible to give an opinion about any functional 
limitations during flare-ups of pain, weakened movement, 
excess fatigability or incoordination and as such it was not 
possible to mention any additional limitation of motion of 
the affected joints.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  Moderate recurrent subluxation 
or lateral instability is rated 20 percent, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  Diagnostic Code 5257.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003 (2002).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f) (2002).

Regarding limitation of motion of the knee, an evaluation of 
30 percent is warranted when flexion is limited to 15 
degrees, or extension is limited to 20 degrees.  Flexion 
limited to 30 degrees or extension limited to 15 degrees 
warrants a 20 percent evaluation.  Flexion limited to 45 
degrees or extension limited to 10 degrees is rated 10 
percent.  Flexion limited to 60 degrees or extension limited 
to 5 degrees is rated zero percent.  Diagnostic Codes 5260, 
5261 (2002).  

A 30 percent evaluation is also warranted by ankylosis of the 
knee in favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, or malunion of the tibia 
and fibula with marked knee or ankle disability.  Diagnostic 
Code 5256.

The maximum rating for limitation of motion of the ankle, 
marked, is 20 percent.  Diagnostic Code 5271.  

A 30 percent disability evaluation is warranted for ankylosis 
of the ankle in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between zero and 10 degrees.  
Diagnostic Code 5270.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations as to the weight 
of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Right Knee

Based on a thorough review of the record, the Board finds 
that the evidence supports the assignment of a separate 10 
percent rating for the veteran's right knee instability prior 
to January 24, 1997, but the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
thereafter.  The medical evidence shows arthritis of the 
right knee during the period of time in question and, while 
the degree of limitation of motion of the knee was far short 
of what is required for a 10 percent evaluation, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, the fact that 
the veteran had painful motion is enough to find that the 10 
percent rating was warranted based on arthritis with painful 
motion alone (see VA O.G.C. Prec. Opinions No. 23-97 and VA 
O.G.C. Prec. Op. No. 9-98; Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991)), and the cited legal authority permits 
separate compensable ratings for arthritis with painful 
motion and instability or subluxation.  A private medical 
statement in July 1996 notes instability.  While the degree 
of instability was not noted at that time, the preponderance 
of the evidence is against a finding of more than slight 
instability during the first period of time at issue.  In 
support of this conclusion, the Board notes that a much more 
thorough examination of the veteran's knees, performed by VA 
in October 1994, showed no instability.  The cruciate and 
collateral ligaments were specifically noted to be intact and 
both the Lachman and Drawer signs were normal.  The Board has 
considered the contentions made by and on behalf of the 
veteran regarding instability but, aside from the 1996 
private medical statement, there is no additional objective 
medical evidence to confirm any instability.  In view of the 
absence of instability upon a full examination of the knee in 
October 1994, which included several stability tests, and the 
absence of any objective evidence of subluxation, the Board 
finds that the veteran is entitled to a separate rating of 10 
percent, but no more than 10 percent, based on slight 
instability, prior to January 24, 1997.  

The veteran's attorney also argues that the veteran had 
recurrent locking of the right knee prior to January 24, 1997 
supporting a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  While mild joint effusion was noted in 
October 1994, in order to support a 20 percent rating under 
that code, there must be frequent episodes of locking, pain, 
and effusion into the joint.  There is no objective medical 
evidence to show any such episodes, let alone frequent 
occurrences.   

Turning next to the issue of whether a rating in excess of 20 
percent is warranted for the veteran's right knee disability 
from August 1, 1997, the Board notes that the medical record, 
including the reports of the December 1997 and March 2002 VA 
examinations, fails to demonstrate that the limitation of 
motion of the veteran's right knee has been compensable at 
any time during the appeal period.  Diagnostic Codes 5260 and 
5261.  As noted above, arthritis and painful noncompensable 
limitation of motion of a knee supports no more than a 10 
percent rating.  

As to the veteran's history of slight instability and 
Diagnostic Code 5257, the Board finds that the preponderance 
of the evidence is against a finding of more than slight 
instability or subluxation at any time during the appeal 
period.  The report of the December 1997 VA examination 
provides that there were no periods of recurrent subluxation, 
no abnormal movement or instability, and that stability was 
"good" with intact collateral ligaments.  The report of the 
March 2002 VA examination provides that the examiner found 
that the ligaments were stable and there was no evidence of 
instability.  The Board finds that the overwhelming 
preponderance of the evidence is against a finding of more 
than slight instability from August 1, 1997.  

With no objective medical evidence to show compensable 
limitation of motion of the right knee or more than slight 
instability, the Board finds that a rating in excess of 20 
percent is not warranted from August 1, 1997.  The Board will 
address the question of whether there is any additional 
functional limitation to support higher ratings under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, below.

Right Ankle

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent prior to January 24, 
1997, or an evaluation in excess of 20 percent, effective 
August 1, 1997.  While the veteran has not actually contended 
that he warrants an increased evaluation for the period prior 
to January 24, 1997, the Board nevertheless observes that the 
medical evidence is negative for more than moderate 
limitation of motion of the right ankle during that time.  
Regarding the period after August 1, 1997, the medical 
evidence of record, including the reports of the December 
1997 and March 2002 VA examinations, is negative for any 
indication of ankylosis of the right ankle in planter 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  Diagnostic Code 
5270.  The current 20 percent rating is the maximum 
evaluation allowed under the range of motion code (5271).  
Thus, the Board finds that an evaluation in excess of 20 
percent from August 1, 1997is not warranted.  

As with the right knee, the Board will address the question 
of whether there is any additional functional limitation to 
support higher ratings for the veteran's right ankle 
disability under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra, below.

Entitlement to Additional Compensation under Deluca 
for the Right Knee and the Right Ankle

The Board recognizes the veteran's credible complaints of 
right ankle and knee pain on use.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether symptoms satisfy 
particular limitation of motion rating criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, he is not competent 
to state that his right knee and ankle pain causes additional 
limitation of function to a degree that support higher 
ratings under the applicable rating criteria.  

In considering whether the veteran's right ankle and right 
knee pain, including on use and flare-ups, are productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, the Board recognizes that the March 2002 VA examination 
found that the veteran's right knee and ankle were 
functionally impaired both as a result of pain and limitation 
of motion.  

Nevertheless, the Board finds that the veteran's right knee 
and ankle complaints, to include pain are appropriately 
contemplated by the 10 percent evaluations under Diagnostic 
Code 5003 for arthritis with painful noncompensable 
limitation of motion for the knee, and limitation of motion 
for the ankle.  The degree of limitation of motion that has 
been reported during both periods of time in question for the 
knee fall far short of what is required for a 10 percent 
rating, let alone a 20 percent evaluation.  And, prior to 
January 24, 1997, the medical evidence does not show more 
than moderate limitation of motion of the right ankle, even 
considering the veteran's pain.  During the March 2002 VA 
examination, the veteran stated that he used no medicine for 
arthritis other than aspirin.  At that time, the examiner 
estimated the veteran's pain as minimal to moderate.  The 
Board finds that, while there is some additional functional 
limitation of function due to pain, there is no objective 
medical evidence to show that pain, flare-ups of pain, 
fatigue or weakness results in additional functional 
limitation to a degree that would support ratings in excess 
of 10 percent under either limitation of motion code (5260 
and 5261) for the knee or the limitation of motion code 
(5271) for the ankle.  The March 2002 examiner specifically 
noted that there was no evidence during the examination of 
any weakened movement, excess fatigability or incoordination 
and that it was not possible to give any opinion about the 
condition of the joints during prolonged use.  As to the 
latter statement, it is pertinent to note that there is no 
indication of disuse atrophy.  The Board finds that a rating 
in excess of 10 percent is not warranted for arthritis with 
painful limitation of motion of the knee during either period 
of time in question, and a rating in excess of 10 percent for 
the right ankle disability is not warranted, prior to January 
24, 1997, with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca, supra.

Because the right ankle disability has been assigned the 
maximum rating available based on limitation of motion from 
August 1, 1997, the consideration of any functional 
limitations in addition to the marked limitation of motion 
from that date would not result in a higher disability 
rating.  Johnston v. Brown, 10 Vet. App. 80 (1997).

As to the veteran's instability of the right knee, the 
holding in DeLuca dealt with evaluation of a service-
connected joint disability rated on limitation of motion.  
Because Diagnostic Code 5257 is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The evidence supports a separate 10 percent rating for slight 
instability of the right knee, prior to January 24, 1997.  As 
the preponderance of the evidence is against the remainder of 
the veteran's claims, the benefit of the doubt doctrine is 
not for application and they must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to a separate 10 percent rating for slight 
instability of the right knee, prior to January 24, 1997, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis of the right knee, prior to 
January 24, 1997, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected arthritis of the right knee, from August 1, 
1997, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis of the right ankle, prior to 
January 24, 1997, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected arthritis of the right ankle, effective 
August 1, 1997, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

